COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00450-CR


JONATHAN BRANDON LEWIS                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1249159D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      This is an appeal from a judgment revoking deferred adjudication

community supervision and adjudicating guilt.    In 2012, Appellant Jonathan

Brandon Lewis pleaded guilty, pursuant to a plea agreement, to aggravated

robbery with a deadly weapon. See Tex. Penal Code Ann. § 29.03(a)(2) (West

2011). Following this plea, the trial court placed Lewis on six years’ deferred


      1
      See Tex. R. App. P. 47.4.
adjudication community supervision and imposed a $600 fine. In 2015, the State

filed its third petition to proceed to adjudication, alleging that Lewis had failed to

report to his supervision officer as ordered in July 2015 and that he had been

discharged from the Salvation Army’s aftercare program on July 23, 2015, for

violating house rules and for failing to follow through on his behavioral contract.

Lewis pleaded true to both allegations.         The trial court found the State’s

allegations to be true, revoked Lewis’s deferred adjudication community

supervision, adjudicated his guilt of the offense of aggravated robbery with a

deadly weapon, and sentenced him to fifteen years’ confinement. In a single

issue, Lewis argues that the fifteen-year sentence imposed by the trial court is

excessive and disproportionate. We will affirm.

      Lewis concedes that he did not object to his punishment when it was

imposed, nor did he raise this complaint in a motion for new trial. We have held

on numerous occasions that this type of claim must be preserved at the trial court

level. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet.

ref’d); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort Worth 2005, no

pet.); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL 80002, at *1

(Tex. App.—Fort Worth Jan. 11, 2007, pet. ref’d) (mem. op., not designated for

publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574, 577 (Tex. Crim.

App. 2013) (“A sentencing issue may be preserved by objecting at the

punishment hearing, or when the sentence is pronounced.”). Because Lewis did




                                          2
not raise his complaint in the trial court, the complaint is forfeited. 2 We overrule

Lewis’s sole issue.

      Having overruled Lewis’s sole issue, we affirm the trial court’s judgment.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 7, 2016




      2
        Even if we were to reach the merits of Lewis’s complaint, his punishment
is within the statutory limits for the offense. See Tex. Penal Code Ann. § 12.32
(West 2011), § 29.03(b). Punishment that is imposed within the statutory limits
and based upon the sentencer’s informed normative judgment is generally not
subject to challenge for excessiveness except in “‘exceedingly rare’” situations.
Kim, 283 S.W.3d at 475–76 (quoting Ex parte Chavez, 213 S.W.3d 320, 323–24
(Tex. Crim. App. 2006)).


                                         3